                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


SAMANTHA TATE,
                                                       Case No. 17-13851
         Plaintiff,
                                                       Honorable Nancy G. Edmunds
v.

COMMISSIONER OF SOCIAL SECURITY,

         Defendant.
                                          /


 ORDER AND OPINION ACCEPTING THE MAGISTRATE JUDGE’S OCTOBER 24,
              2018 REPORT AND RECOMMENDATION [21]

     Currently before the Court is the magistrate judge’s October 24, 2018 report and

recommendation (ECF No. 21). The magistrate judge recommends that the Court deny

Plaintiff's motion for summary judgment (ECF No. 15) and grant Defendant's motion for

summary judgment (ECF No. 17). The Court is fully advised in the premises and has

reviewed the record and the pleadings. Neither party has filed objections. “[T]he failure

to object to the magistrate judge’s report[] releases the Court from its duty to independently

review the matter.” Hall v. Rawal, 09-10933, 2012 WL 3639070, at *1 (E.D.Mich. Aug. 24,

2012) (citation omitted). The Court nevertheless agrees with the magistrate judge’s

recommendation. The Court therefore ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation, GRANTS Defendant’s motion for summary judgment, DENIES

Plaintiff’s motion for summary judgment, and AFFIRMS the decision of the Commissioner

of Social Security.

     It is further ordered that Plaintiff's Complaint is hereby DISMISSED with prejudice.
     SO ORDERED.


                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: December 10, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 10, 2018, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
